      Case 1:18-cv-00091-SPW-TJC Document 66 Filed 03/29/21 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 KRISSY SANCHEZ,                                 Cause No. CV 18-91-BLG-SPW

              Plaintiff,

       vs.                                                   ORDER

 NEIL FRIEDEL,

              Defendant.


      Following Plaintiff Sanchez’s failure to respond to an Order issued on

February 11, 2021, United States Magistrate Judge Timothy J. Cavan ordered

Sanchez to show cause why this case should not be dismissed with prejudice.

Sanchez failed to respond.

      Federal Rule of Civil Procedure 41(b) authorizes the Court to dismiss an

action “[i]f the plaintiff fails to prosecute” the action. The Court may dismiss a

case on its own motion without awaiting a defense motion. See, e.g., Link v.

Wabash R.R., 370 U.S. 626, 633 (1962); Hells Canyon Preservation Council v.

United States Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005).

      In considering dismissal, a court must weigh five factors: (1) the public’s

interest in expeditious resolution of litigation; (2) the court’s need to manage its

docket; (3) the risk of prejudice to the defendants or respondents; (4) the

                                           1
      Case 1:18-cv-00091-SPW-TJC Document 66 Filed 03/29/21 Page 2 of 3



availability of less drastic alternatives; and (5) the public policy favoring

disposition of cases on their merits. See Pagtalunan v. Galaza, 291 F.3d 639, 642

(9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992));

see also Tillman v. Tillman, 825 F.3d 1069, 1074 (9th Cir. 2016) (applying

Pagtalunan).

      The first factor favors dismissal, and the fifth counsels against it. See

Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1990); Pagtalunan,

291 F.3d at 643 (citing Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th Cir.

1998)). No special considerations suggest these factors should be viewed

differently in this case. The Court will consider factors two, three, and four.

      Docket Management. Defendants prepared and filed a properly supported

motion for summary judgment on November 22, 2019 (Docs. 41–44). Judge

Cavan entered Findings and Recommendation on July 22, 2020 (Doc. 56). Months

later, on October 5, 2020, Sanchez submitted a nonsensical document purporting to

“object” to summary judgment (Doc. 58). On February 9, 2021, the Court adopted

Judge Cavan’s recommendation, granting Defendants’ motion for summary

judgment in part and denying it in part (Doc. 60). Judge Cavan then required each

party to submit a brief statement proposing a schedule for disposition of the

remaining claim. Defendant Friedel responded, but Sanchez did not. Other

litigants attempt in good faith to comply with court orders. This case takes time

                                           2
      Case 1:18-cv-00091-SPW-TJC Document 66 Filed 03/29/21 Page 3 of 3



away from those cases, and an action cannot proceed without a plaintiff. The

second factor, concerning docket management, supports dismissal. See

Pagtalunan, 291 F.3d at 642 (citing Yourish, 191 F.3d at 990).

      Prejudice. Sanchez’s abandonment frustrates Defendant Friedel’s ability to

vindicate himself at trial. The third factor weighs in favor of dismissal. See

Pagtalunan, 291 F.3d at 642 (citing Malone v. United States Postal Serv., 833 F.2d

128, 131 (9th Cir. 1987)).

      Alternatives. No viable alternatives to dismissal appear. The Court has

already provided Sanchez with two opportunities to rejoin the action. She has

failed to respond. This factor weights in favor of dismissal.

      Courts exist to resolve disputes on the merits. Both the Court and

Defendants have invested significant time and resources in this matter. Now,

however, Sanchez has essentially abandoned the action. The balance of the

Pagtalunan factors support dismissal.

      Accordingly, IT IS ORDERED that this action is DISMISSED for failure to

prosecute. The clerk shall enter, by separate document, a judgment of dismissal

for failure to prosecute.

      DATED this 29th day of March, 2021.


                                              SUSAN P. WATTERS
                                              United States District Judge

                                          3
